Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the Restriction requirement, dated January 18, 2022, has been received and entered into the record. By way of this reply, Applicant has amended claim 69 and elected without traverse the species of guide ribonucleic acid corresponding to SEQ ID NO: 2669. 
Claims 1-2, 32-36, 38-40, 64-71, and 74-77 are currently pending and under examination, drawn to methods for editing the C90RF72 gene in a human cell by genome editing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “recombination of the naturally occurring molecule” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Applicant is invited to change “the naturally occurring molecule” to “the endonuclease” in order to overcome this rejection.

Claims 64-65 and 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims each recite the limitation "one or more Cas9 endonucleases" in their first lines.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, from which claims 64-65 and 68-69 depend, only recites a generic DNA endonuclease, and not a Cas9 endonuclease.
Applicant is invited to amend the claims to remove the word “cas9” from the above claims in order to obviate this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 76 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 76 is drawn to both guide RNAs (gRNAs) and single-molecule guide RNAs (sgRNAs). However, claim 75, from which claim 76 depends, is only drawn to sgRNAs. As claim 76 permits gRNAs which are not sgRNAs, claim 76 impermissibly broadens the scope of claim 75.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 32-36, 38-39, 66-67, and 74-77 are rejected under 35 U.S.C. 103 as being unpatentable over Urnov (WO 2015153760 A2, cited in IDS) in view of Ran (Nat Protoc. 2013 Nov; 8(11): 2281–2308).
Urnov teaches the use of engineered DNA binding proteins such as Cas to alter the expression of C90ORF72 (e.g. para. 0031). Urnov further describes the use of the CRISPR/Cas9 system to correct or alter gene sequences in order to treat disease (e.g. para. 0007, 0010). Urnov also teaches that the specificity of the CRISPR/Cas9 is determined by an engineered single guide mRNA (e.g. para. 0013).

Urnov further teaches that the above polynucleotides may be modified in the base, sugar and/or phosphate moieties (e.g. para. 0051).
In addition, the nucleotide sequence of SEQ ID NO: 2669 was known because it is complementary to the known C9ORF72 sequence as illustrated by the alignment below:
    PNG
    media_image1.png
    208
    879
    media_image1.png
    Greyscale

(Homo sapiens C9orf72-SMCR8 complex subunit (C9orf72), RefSeqGene (LRG_658) on chromosome 9, retrieved from the Internet on February 18, 2022 at https://www.ncbi.nlm.nih.gov/nuccore/NG_031977.2)

However, Urnov does not teach the claimed guide RNA sequences.
Ran teaches methods of guide RNA design for use with the Cas9 endonuclease, which stimulates double-strand breaks (e.g. page 2281, left column, second paragraph). Specifically, Ran teaches that guide RNA must be twenty base pairs long, and the target of choice must contain a protospacer adjacent motif directly 3' of the target sequence (e.g. page 2283, left 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Urnov and Ran to arrive at the claimed invention. The use of the C9ORF72 sequence as a target for CRISPR/Cas9 genome editing for the purpose of treating neurological disease was known in the art, as evidenced by Urnov. Ran teaches methods of guide RNA design based upon a known reference sequence. Following the teachings of Ran, the skilled artisan would have been able to discover the claimed guide RNA sequences with a reasonable expectation of success, since Ran teaches methods for the design of the guide RNA. Because one of ordinary skill in the art possessed the relevant knowledge, tools, and motivation to identified preferred Cas9 target sequences, it would have amounted to no more than routine experimentation to have arrived at the sequence of SEQ ID NO: 2669. It would have been obvious to one of ordinary skill in the art to have designed the one or more guide RNA to target a C9ORF72 sequence because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.

Claims 40, 64-5 and 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Urnov and Ran as applied to claim 1 above, and further in view of Dahlman (WO 2015089419 A2).
Urnov and Ran teach a method for editing the C90RF72 gene in a human cell as described above. The instant claims differ from the prior art in that Urnov and Ran do not teach methods of re-complexing the guide RNA, or the use of lipid nanoparticles. 

Dahlman teaches that single guide RNAs may be pre-complexed with a Cas9 protein, before formulating the entire complex in a particle (e.g. para. 0086).
Dahlman further teaches the use of lipid nanoparticles for the delivery of CRISPR/Cas systems (e.g. para. 0183-0187).
Dahlman further teaches the use adeno-associated viruses for the delivery of CRISPR/Cas systems, including AAV-6 (e.g. para. 0163, 0278, and 0288).
Dahlman further teaches the use of exosomes for the delivery of CRISPR/Cas systems (e.g. para. 0203). Dahlman also teaches the use of electroporation for the delivery of the above CRISPR/Cas systems (e.g. para. 0424).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Dahlman to the CRISPR/Cas9 system taught by Urnov and Ran to arrive at the claimed invention. As Urnov teaches, methods of use of CRISPR/Cas9 to effect genome editing were known, as well as methods of delivering polynucleotides encoding the CRISPR/Cas9 into cells (e.g. para. 0023-0024, 0148, 0176). Dahlman expands upon these possible delivery methods by teaching the use of lipid nanoparticles and exosomes as alternate delivery vehicles for polynucleotides encoding CRISPR/Cas9. The skilled artisan could combine the above teachings by known methods through a matter of simple substitution, with each component performing its known task, and the combination would have yielded nothing more than predictable results. Motivation to combine these references can be found, for example, in Urnov at paragraphs 0162-0168 and in Dahlman at paragraph 0066.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (WO 2014093622 A2) describes methods of both guide RNA design and delivery of CRISPR/Cas9 to cells.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PETER JOHANSEN/            Examiner, Art Unit 1644 
                                                                                                                                                                                           /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644